DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
This application is in condition for allowance except for the presence of claim 19-24 are directed to Group II (method) non-elected without traverse.  Accordingly, claim 19-24 been cancelled.

Allowable Subject Matter
Claim 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the examiner failed to find prior art, neither alone, nor in combination, that discloses a medical device comprising controller is configured to: monitor a temperature of at least one electrode of the plurality of electrodes or tissue at or adjacent the treatment site or a power level of at least one electrode of the plurality of electrodes; cause one or more of an increase in a flow rate of delivery of the irrigation fluid or a decrease in a temperature of the irrigation fluid to be output from the irrigation outlet  when the monitored temperature of the at least one electrode of the plurality of electrodes or tissue at or adjacent the treatment site or the monitored power level of the at least one electrode of the plurality of electrodes increases; and to prevent the neuromodulation system from determining an inaccurate measurement of ablation progress, prevent the flow rate of the irrigation fluid from increasing above a flow rate threshold, and prevent the temperature of the irrigation fluid from decreasing below a temperature threshold while also including each and every limitation set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Primary Examiner, Art Unit 3794